
	

114 HR 4883 IH: To prohibit the Department of State from obligating or expending any funds to hire a contractor to deliver interactive, professional training seminars for senior-level officials on effective congressional testimony and briefing skills, and for other purposes.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4883
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Department of State from obligating or expending any funds to hire a contractor to
			 deliver interactive, professional training seminars for senior-level
			 officials on effective congressional testimony and briefing skills, and
			 for other purposes.
	
	
		1.Prohibition on the Department of State from using funds for certain contractors
 (a)ProhibitionThe Department of State may not obligate or expend any funds to hire a contractor to deliver interactive, professional training seminars for senior-level officials on effective congressional testimony and briefing skills.
 (b)Unobligated balancesUnobligated balances of funds described in subsection (a) are hereby rescinded.  